DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/31/2022 has been entered.
Claims 1 and 20-42 are canceled and claims 43-56 are new.
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Christina Borgeest, Art Unit 1649.

Election/Restrictions
In the restriction requirement mailed 03/04/2020, Group I was drawn to a composition comprising psilocybin, psilocybin-containing mushrooms or extracts thereof and Group III was drawn to a composition comprising different fungi or extracts thereof (see p. 2 of the restriction requirement). Upon further, consideration, the restriction between Groups I and III is withdrawn, particularly since all of the claims are drawn to a combination of psilocybin and various fungi. Likewise, the restriction between original Group III, drawn to methods of treatment comprising psilocybin and Group IV, drawn to methods of treatment comprising fungi is withdrawn. Note, however, the restriction requirement between the composition claims and the method claims is maintained. Thus, new claims 48, 49, 55 and 56, which are drawn to methods of treatment are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. See Applicant’s response filed 03/16/2020 and the Non-Final Office action mailed 06/04/2020 (p. 2). 
 Claims 43-47 and 50-54 are under examination.

Rejections Withdrawn
All rejections made over claims 1 and 20-42 are hereby withdrawn in response to Applicant’s cancellation of those claims. 

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-47 and 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claims 43 and 50 recite the phrase “and mycelia, fruitbodies, or extracts thereof of Inonotus”. The phrasing suggests that the claim encompasses extracts of Inonotus fruitbodies, but it isn’t clear whether it is also meant to include extracts of Inonotus mycelia. There is a similar issue with claims 45 and 52, which recite “mycelia, fruitbodies, or extracts thereof of Antrodia, Beauveria, Copelandia, Cordyceps, Ganoderma, Grifola, Hericium, Isaria, Panaeolus or Phellinus fungi, or combinations thereof”, in which it isn’t clear if the claims encompass mycelial extracts, in addition to fruitbody extracts, from the recited fungal genera. The question arises whether a composition comprising psilocybin, an extract of Hericium erinaceus, and a mycelial extract of Inonotus infringes on claims 43 and 50. Similarly, would a composition as set forth in claims 43 and 50 with the addition of mycelial extracts of Antrodia infringe on claims 45 and 52? The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
(ii) Claims 46 and 53 recite the phrase “wherein the composition further comprises neurotropic or nootropic fungal or plant extracts, or other natural products”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 46 and 53 recite the broad recitation “or other natural products” immediately following “neurotropic or nootropic fungal or plant extracts”, which is the narrower statement of the wherein clause. The claims are considered indefinite because there is a question or doubt as to whether the claims require a fungal or plant extract with neurotropic/nootropic activity, or merely any “other natural products” is required by the claims. Again, the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
Remaining claims 44, 47, 51 and 54 are rejected for depending upon indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-47 and 50-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The broadest reasonable interpretation (BRI) of the claims are as follows. Claim 43 recites a composition comprising a 1) psilocybin or psilocin, 2) an extract of Hericium erinaceus and 3) Inonotus mycelia, Inonotus fruitbodies, Inonotus mycelial extracts or Inonotus fruitbody extracts. Claim 50 also recites this combination, with the further limitation that the amount of psilocybin/psilocin ranges from 0.1-10 milligrams. The “composition” is described at p. 11 lines 9-14 of the instant specification as “a dosage form comprising sprays, capsules, tablets, elixirs, emulsions, lozenges, suspensions, syrups, pills, lotions, epidermal patches, suppositories, inhalers, or injectables.” Some of the dosage forms, notably, capsules, patches, patches and inhalers, read upon containers. The compositions may also contain excipients, many of which are natural products (see p. 8, lines 26-34 through p. 11, line 8). 
The dependent claims add ingredients to the composition. Claims 44 and 51 both recite the composition further comprises niacin. Claims 45 and 52 recite the addition of one or more of the mycelia, fruitbodies or extracts of the listed mushroom genera. Claims 46 and 53 recite that the composition further comprises neurotropic or nootropic fungal or plant extracts or “other natural products”. Claims 47 and 54 recite the further inclusion of one of the listed plant or herbal species. The BRI of claim 43 is psilocybin/psilocin, Hericium erinaceus and Inonotus formulated in an excipient or container (i.e., capsule). The BRI of claim 50 is the combination of between 0.1-10mg psilocin, Hericium erinaceus and Inonotus in an excipient or container. The dependent claims recite the further addition of various plant and herbal extracts, thus the BRI of those claims also comprises the addition of one or more of the recited plant/herbal extracts to the composition. Claims 43-47 and 50-54 are drawn to the statutory category of a composition of matter. See Step 1 of the Revised Guidelines for evaluating patentability under 35 USC 101.
 The first prong of the two-prong inquiry for determining whether a claim is patent eligible is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see Step 2A of the Revised Guidelines). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. See MPEP 2106.04(c)(II). In the instant case, all of the possible elements recited in the claims, namely extracts, mycelia or fruiting bodies of the various fungal genera and species, as well as the plant extracts are naturally occurring products. Claim 46 even recites the inclusion of “other natural products” in the composition. See also the instant specification, which states that “constituents isolated from or contained within mushroom fruitbodies or mycelia...” and “[c]ompounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium include baeocystin, norbaeocystin, N, N-dimethyl-tryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxy-tryptonphan, psilocybin and psilocin”, which also further contain the natural vitamin niacin in pharmaceutically acceptable excipients (see p. 1, under “BACKGROUND”; p. 7; also pages 8-11). Thus, when the claimed natural products are compared to their closest natural counterparts, the comparison indicates that there are no differences in structure, function, or other characteristics between the claimed products and the natural counterparts. Thus, claims 43-47 and 50-54 are drawn to natural products. 
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the natural products into a practical application (see MPEP 2106.04(d)(II)). The claims do not recite any particular elements that render them markedly different from products found in nature. According to the declaration filed 03/31/2022 (hereafter the “Stamets declaration”), the combination of 0.005 μg/mL psilocin, 0.9 μg/mL Hericium erinaceus and 0.9 μg/mL Inonotus increased Tropomyosin receptor kinase A (TrkA) binding compared to any of 0.005 μg/mL psilocin, 0.9 μg/mL Hericium erinaceus or 0.9 μg/mL Inonotus alone (see p. 5, Figure 1 of the Stamets declaration). The human dose equivalents are given as 0.37 mg of psilocin and 60 mg each of Hericium erinaceus and Inonotus. The Stamets declaration also shows that the combination of 0.016 μg/mL psilocin, 2.8 μg/mL, 2.8 μg/mL Hericium erinaceus and 2.8 μg/mL Ionotus increased TrkA binding affinity compared to 0.016 μg/mL psilocin, 2.8 μg/mL Hericium erinaceus and 2.8 μg/mL Ionotus alone (see pages 6-7, Figure 2). Figure 3 of the Stamets declaration (pages 7-8) show the same doses and results as Figure 1, but with the addition of 0.37 mg niacin. The ratio of Hericium erinaceus and Inonotus to psilocin concentration appears to be about 175-180 in cell culture and about 162-172 in human doses. These data suggest that certain doses of psilocin, Hericium erinaceus and Inonotus, when used in combination in a single composition, result in increased TrkA binding affinity, which would constitute a marked difference from any of the individual doses alone. Nevertheless, the claims do not recite any such limitations. As noted in the preceding paragraph, the claims read upon a mixture of natural products in a container.
The final step in the consideration of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The claims are silent with respect to any additional elements other than the natural products. Therefore, the natural products recited in the claims are not integrated into a practical application for the reasons set forth above. Applicant’s data presented in the Stamets declaration suggest that particular doses of the natural products result in a much greater than additive effect on TrkA binding. It is suggested that the claims be amended to recite the doses disclosed in the Stamets declaration, which would integrate the mixture of natural products into significantly more than the judicial exception.

Response to Arguments and Declaration filed under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 03/31/2022 is insufficient to overcome the rejection of claims 43-47 and 50-54 based upon 35 USC 101 as set forth herein because the claims do not incorporate the elements, namely the particular doses of the recited natural products, necessary to integrate the mixture of these natural products into significantly more. As noted above, the Stamets declaration teaches that psilocin, Hericium erinaceus and Inonotus, when administered individually, did not increase TrkA binding affinity. In contrast, the combination of the following increased TrkA binding affinity:
0.005 μg/mL psilocin,
0.9 μg/mL Hericium erinaceus, and
0.9 μg/mL Inonotus.*

*The human dose equivalents are given as 0.37 mg of psilocin and 60 mg each of Hericium erinaceus and Inonotus. Similarly, the Stamets declaration also shows that the combination of the following increased TrkA binding affinity:
0.016 μg/mL psilocin,
2.8 μg/mL Hericium erinaceus, and
2.8 μg/mL Ionotus.*

*The human dose equivalents are given as 1.1 mg psilocin and 190 mg each of Hericium erinaceus and Ionotus.
The ratio of Hericium erinaceus and Inonotus to psilocin concentration appears to be about 175-180 in cell culture and about 162-172 in human doses. These data suggest that certain doses of psilocin, Hericium erinaceus and Inonotus, when used in combination in a single composition, result in increased TrkA binding affinity, which would constitute a marked difference from any of the individual doses alone. Nevertheless, the claims do not recite any such limitations. As noted in the rejection under 35 USC 101, the claims read upon a mixture of natural products in a container.

In the Remarks filed 03/31/2022, Applicant argues that the combination of psilocybin/psilocin, Hericium erinaceus and Inonotus has significant and surprising effects on the interaction with a receptor associated with mitogen activating protein kinase (MAPK) signaling involved in neuron growth” (pages 7-8). Applicant also references the results of the declaration filed under 37 CFR 1.132 (p. 7; also pages 9-10). 

Applicant’s arguments have been fully considered, but are not found persuasive. See the Remarks with respect to the declaration filed under 37 CFR 1.132 above, which are hereby incorporated. The claims do not recite the additional elements namely, the specific doses used in the declaration, that impart a marked difference to a composition comprising the recited natural products. The composition set forth in the Stamets declaration describes the dosage necessary to achieve the marked difference.

Applicant also argues at pages 8-9 that the claimed compositions contain combinations of natural products that do not coexist in nature (citing MPEP 2106.04(c)). At p. 9 of the Remarks, Applicant relies upon Example 1 the 2014 Interim Eligibility Guidance for Nature-Based Products for an analogy to the instant claims. 

This argument has been fully considered, but is not found persuasive. Applicant invokes claim 1 of Example 1 in the 2014 Interim Eligibility Guidance for Nature-Based Products as analogous to the instant claims. However, claim 1 from the Example states: Gunpowder comprising: an intimate finely-ground mixture of 75% potassium nitrate, 15% charcoal and 10% sulfur. As noted in the explanation as to the eligibility of this claim cited by Applicant at p. 9 of the Remarks, “[w]hen the substances are finely-ground and intimately mixed in the claimed ratio, however, the claimed combination is explosive upon ignition.” In contrast to this example, the instant claims do not recite the characteristics (“finely ground” and “ratio” (e.g., dose) that would impart a marked difference to the recited composition.
A closer analogy to the current claims is Example 44 in Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples (see pages 10-17). The relevant claim in Example 44 is claim 1, which recites “[a] dosage unit comprising denveric acid in a container”, which is deemed ineligible. See p. 12 of the analysis, which explains under “Claim interpretation” that “the broadest reasonable interpretation of claim 1 is a product comprising denveric acid (which is naturally occurring) in a container.” Further, “‘dosage unit’ does not indicate any structural or manipulative difference in the invention recited in the body of the claim (the denveric acid)”, nor does the claim “impose any limits on the container”.
The analysis under “Step 2A Prong One” states that “[a]though the claim also recites a non-nature based product limitation (the container), the markedly different characteristics analysis should be applied only to the nature-based product limitation,” citing MPEP 2106.04(c)(I)(A).
The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here, the closest natural counterpart is naturally occurring denveric acid. When the claimed denveric acid is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed denveric acid is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.

The analysis under “Step 2A Prong Two” states that although the additional element, “the container…indicates that the denveric acid is held in the container, it does not provide any information as to how the denveric acid is contained, or what the container is, but instead covers any possible container that a doctor or pharmacist decides to use. The analysis of Example 44 is similar to that of the instant claims.
  
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 43, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Stamets (20140220150). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Stamets teaches mycelial extracts of fungal species and mixtures thereof to treat bees as well as improve cognition (see abstract; paragraph [01113]), in which contemplated species include psilocybin-producing fungi (e.g., from the genera of Psilocybe, Panaeolus, Gymnopilus, Pluteus, Conocybe, Copelandian Panaeoli, Copelandia cyanescens, Copelandia tropicalis, Copelandia bispora); Hereicium erinaceus and Inonotus (see paragraphs [0052]; [0083]; [0084]; [0113]; also claims 5, 6, 18 and 19).  Stamets also contemplates the addition of mycelial extracts from the genera Antrodia; Beauvaria, Copelandia, Cordyceps, as well as the others listed in instant claims 45 and 52 (claims 5, 6, 14; paragraphs [0083]; [0084]; [0113]). Since Stamets contemplates species of Hericium (e.g., H. erinaceus, H. corralloides and H. abietis) as sources of neuro-regenerative compounds, this meets the limitation of neurotropic, nootropic fungal or plant extracts or other natural products in claims 46 and 53.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While the claims of the ‘150 PGPUB explicitly claim psilocybin-containing mushrooms and Inonotus (see claims 5-6), the ‘150 PGPUB does not explicitly teach psilocybin nor do the claims recite the inclusion of Hericium erinaceus.  Nevertheless, the ‘150 PGPUB does teach that both psilocybin and Hericium erinaceus have useful neuro-regenerative properties. See paragraph [0113]:
Filamentous, basidiomycetous fungi are also sources of neuroregenerative compounds. Species of Hericium, (including but not limited to Hericium erinaceus, Hericium corralloides and Hericium abietis) produce potent nerve growth factors causing regeneration of myelin on the axons of nerves and nerve regeneration. Psilocybin and psilocybin-producing fungi, including but not limited to species of Psilocybe, Panaeolus, Gymnopilus, Pluteus and Conocybe such as Psilocybe azure scens, Psilocybe cyanescens, Psilocybe allenii, Psilocybe cyanofibrillosa, Psilocybe cubensis, Psilocybe ovoideocystidiata, Psilocybe subaeruginosa, Copelandian Panaeoli (Copelandia cyanescens, Copelandia tropicalis, Copelandia bispora), Pluteus salicinus, Gymnopilus luteofolius, Gymnopilus spectabilis, Conocybe cyanopus and Conocybe Smithii can trigger neurogenesis. Individually or in combination, mixtures of extracts of psilocybin mushroom and Hericium mushroom fruitbodies, or more preferably their mycelial extracts, could help repair neurons damaged by toxins, cholinergic pesticides, oxidation, old age, or other sources of neurotoxins. The net effect of ingesting these mixtures of nerve regenerating Hericium and psilocybin species would improve the neurological health of bees through neurogenesis and re-myelination, and indeed of animals, including humans. Another, improved form of "mycological honey' might incorporate these elements for the benefits of bees and people, improving cognition, preventing or repairing neuro pathies presenting themselves as diseases to humans within scope of the definitions for Alzheimer's, Parkinson's, Parkisonisms, MS (multiple sclerosis), or as yet uncategorized forms of neurological impairment. Indeed such combinations could increase intelligence, sensory abilities, memory, reflexes, reaction times, and problem solving abilities. As such a smart mycological honey is anticipated to be within the scope of this invention. (Citations omitted by examiner).

It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to include H. erinaceus and psilocybin in the composition for several reasons. First, regarding psilocybin, Stamets already discloses the inclusion of psilocybin-containing mushrooms in the composition (claims 5-6). Second, Stamets explicitly contemplates that the inventive composition could be used to improve neurological health in bees and other species of animals including humans (see paragraph [0113]). The person of ordinary skill in the art would have been motivated to include these neuro-regenerative agents (H. erinaceus and psilocybin) because both bees and animals are in need of improvements to their neurological health (see paragraph [0113]).  Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the neuro-regenerative properties ascribed to H. erinaceus and psilocybin.
Thus, the claims do not contribute anything non-obvious over the prior art.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649